Citation Nr: 1130583	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In her March 2007 notice of disagreement the Veteran requested that she be afforded the opportunity to testify before the RO at a Decision Review Officer (DRO) hearing.  A DRO hearing was scheduled for October 2007 and the Veteran was provided notice of this hearing in August 2007.  She failed to report to the scheduled hearing and failed to explain her absence.  Therefore, the DRO hearing request is considered withdrawn. 

The Board previously remanded this issue in January 2011 for further evidentiary and procedural development.  As discussed below, the Board finds that there was not substantial compliance with its remand directives.  This appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the appellant if further action is required.

In its January 2011 remand, the Board noted that the RO erroneously adjudicated the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss in February and June 2008 supplemental statements of the case (as opposed to a rating action or other administrative determination).  See 38 C.F.R. §§ 19.25, 19.26, 19.31 (2010).  Given that the issue remained unadjudicated, it was REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  A review of the claims file since the January 2011 remand fails to reveal that any action was taken.  As such, this issue is once again REFERRED to the AOJ for appropriate action.  


REMAND

The Board remanded the Veteran's claim for service connection for bilateral hearing loss in January 2011 for the purpose of obtaining a supplemental medical opinion that considered whether any part of her current hearing loss disability is related to military service.  In its remand, the Board noted that despite lay evidence from the Veteran herself that her hearing problems predated military service, there was sufficient evidence of record to cast doubt on whether her hearing loss was preexisting.  As such, the Board concluded that, for purposes of this appeal, the Veteran was in sound physical condition at entrance into service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, the central inquiry in the case became whether any hearing problems experienced during service were related to present day hearing loss.  

The record at the time of the January 2011 remand already contained a VA examination dated in July 2006.  Relevant to the Board's remand, the opining audiologist relied solely on the results of the separation audiogram in determining whether any part of the Veteran's current hearing loss is related to her military service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner did not address the fact that the Veteran's November 1971 separation examination noted a subjective history of hearing loss (in contrast to the December 1970 enlistment examination), nor did the opinion consider any post-service medical and lay evidence showing continued complaints of hearing loss.  

The Veteran was rescheduled for another VA audiological examination in March 2011, and the examination report reflects that the audiologist, in addition to interviewing and examining the Veteran, conducted a review of the entire claims file.  Following such review, she opined that the Veteran's "hearing loss is less likely as not a result of noise exposure during military service" given that hearing was within normal limits at separation and the Veteran denied exposure to noise during service.  

Relevant to the reasons for the current remand, the March 2011 VA audiologist did not consider whether the Veteran's current hearing problems were somehow related to service by reason of injury, event, or disease other than noise exposure.  Such opinion is especially pertinent to the current claim because the Veteran herself has never asserted that her hearing problems are due to excessive noise exposure experienced during service.  Rather, she only indicated in lay statements submitted during this appeal that she experienced hearing problems during service, including tone deafness, which prevented her from participating in various marching activities during Basic Training.  See Notice of Disagreement received in April 2007.

Given that the Board has previously determined the Veteran's hearing to be sound at entrance to service, and seeing as there is both contemporaneous and post-service lay evidence of subjective hearing problems during service, the Board finds that an opinion is still required that considers whether the Veteran's current hearing problems can be traced to those initial complaints in service without regard to any lay history of preexisting hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  As the March 2011 VA examination failed to provide an opinion regarding such issue, a remand is required to comply with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an audiologist (or other appropriate clinician) for the purpose of ascertaining an opinion regarding the etiology of any current bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  After reviewing the record, the VA clinician should opine as to whether any part of the Veteran's current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service, to include any subjective complaints of hearing loss and tone deafness during service.  A detailed rationale should be provided for all opinions, and should reflect consideration of both lay and medical evidence.  Also, the reviewing clinician must be informed that the Board has previously determined the Veteran's hearing to have been sound at entrance into service (i.e., no preexisting hearing loss).  Therefore, the relevant inquiry is whether any subjective or objective hearing loss experienced during service may be related, in any way (i.e., as a result of sensorineural or conductive loss), to the Veteran's current hearing loss disability.  

2.  Thereafter, the Agency of Original Jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and her representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



